Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-6, 8, 9, 11-17, and 21-25 are pending.  Claims 2, 7, 10, and 18-20 have been canceled.  Note that, Applicant’s amendment and arguments filed 5/13/21 have been entered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 1/15/21 have been withdrawn:
	The rejection of claims 3, 11, and 23-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.
	The rejection of claims 1, 3-9, 11-17, and 21-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11-17, and 21-26 of copending Application No. 16/231298 in view of WO2017/156141, has been withdrawn.  
Claim Objections
Claim 8 is objected to because of the following informalities: 
With respect to instant claim 8, line 2, it is suggested that Applicant insert “weight” before “ratio”.    
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9, 11, 14-17, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/156141, in light of Calsoft LAS-99; Dodecylbenzene sulfonic acid, Upichem.com; Technical Bulletin, Lutensol A65N Surfactant; and CleanGredients Product Guide for Safer Choice Formulations, BASF.
‘141 teaches an encapsulated laundry cleaning composition that includes a core cleaning composition and a water-soluble film disposed about the core cleaning composition.  The core cleaning composition itself includes detergent and a solvent system, wherein the solvent system includes an ionic liquid and water.  See para. 3.  The detergent may be included in the core cleaning composition in an amount of from 1 to 90% by weight.  The detergent is a surfactant wherein the surfactant is chosen from substituted and unsubstituted alcohol alkoxylates, alcohol ethoxylates, alkyl/aryl ether 
Specifically, ‘141 teaches a core cleaning composition containing 22.29% of Calsoft LAS99 (i.e., dodecylbenzene sulfonic acid), 21.63% of Lutensol A65N (i.e., C12 alcohol ethoxylate with 7 moles of ethylene oxide), 7.14% of Texapon N70LS (i.e., sodium lauryl ether sulfate), 10.16% of ionic liquid which is tris(2-hydroxyethyl)methylammonium methylsulfate, 7.5% propylene glycol, 2.5% glycerine, .  
Claims 4, 6, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/156141.
‘141 is relied upon as set forth above.  However, ‘141 does not teach, with sufficient specificity, a composition in unit dose form, said composition containing an alkyl ether sulfate, dodecylbenzenesulfonic acid, a fatty alcohol ethoxylate, an ionic liquid, glycerin, propylene glycol, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition in unit dose form, said composition containing an alkyl ether sulfate, dodecylbenzenesulfonic acid, a fatty alcohol ethoxylate, an ionic liquid, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘141 suggest a composition in unit dose form, said composition containing an alkyl ether sulfate, dodecylbenzenesulfonic acid, a fatty alcohol ethoxylate, an ionic liquid, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Response to Arguments
With respect to the rejection of the instant claims using WO2017/156141, Applicant states that comparative data has been presented in the instant specification which is sufficient to show the unexpected and superior properties of the claimed 
In response, note that, upon further consideration, the Examiner has determined that the teachings of WO2017/156141 are sufficient to anticipate the claimed invention under 35 USC 102; secondary considerations such as unexpected or superior results are not sufficient to overcome a rejection of the instant claims under 35 USC 102. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 USC 102 rejections and thus cannot overcome a rejection so based.  In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  See MPEP 2131.04.    
Alternatively, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open sodium lauryl ether sulfate in broad amounts, 2-dodecylbenzenesulfonic acid in broad amounts, and C12-C15 fatty alcohol ethoxylate (7) in broad amounts while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I). Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the instant claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  Thus, Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/June 2, 2021